If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 21, 2020
               Plaintiff-Appellee,

v                                                                  No. 344806
                                                                   Ionia Circuit Court
TIMOTHY KRZEMINSKI,                                                LC No. 2017-017320-FH

               Defendant-Appellant.


Before: O’BRIEN, P.J., and GADOLA and REDFORD, JJ.

PER CURIAM.

        Following a jury trial, defendant was convicted of fourth-degree fleeing and eluding,
MCL 257.602a(2); reckless driving, MCL 257.626; malicious destruction of grass, MCL
750.382(1)(a); and operating while license suspended or revoked, MCL 257.904(1). The trial
court sentenced defendant as a fourth-offense habitual offender, MCL 769.12, to 5 to 15 years’
imprisonment for fourth-degree fleeing and eluding; 93 days in jail for reckless driving; 93 days
in jail for malicious destruction of property; and 93 days in jail for operating while license
suspended/revoked. We affirm defendant’s convictions and sentence, but remand for the trial
court to resolve defendant’s claims of inaccuracies in his PSIR.

                                           I. FACTS

        Defendant’s ex-fiancée, Patricia Carrizales, testified that on October 30, 2017, defendant
called her “at least” six times on her cell phone asking to come over. Carrizales recognized
defendant’s voice and told him that she did not want him to come over. At about 6:00 p.m.,
Carrizales heard a knock on her front door. She looked out the window of her home and saw an
older, teal-blue Mazda truck in her driveway that she knew belonged to defendant’s mother.
Carrizales then heard defendant’s voice asking to come inside. Carrizales did not allow
defendant into her home, and she afterwards saw the truck go on to grass next to her driveway
and start “doing donuts and tearing up the grass.” Carrizales called 911, and the truck left.

       Michigan State Trooper James Hutchinson testified that he responded to Carrizales’ call
and investigated the incident. After speaking with Carrizales, Trooper Hutchinson drove to the
home of defendant’s mother to look for defendant. Defendant’s parents said that defendant was


                                               -1-
not at their home, and Trooper Hutchinson did not see the truck on their property. The trooper
went down the road “[r]oughly a quarter of a mile to a half a mile” from defendant’s parent’s
home to wait for defendant to possibly return to the area. At 8:44 p.m., Trooper Hutchinson saw
the truck described by Carrizales, driven by a “white male, roughly in his 40’s and 50’s”—which
matched the description of defendant given by Carrizales—pull into the intersection. There was
no one else in the truck. The trooper could not say for sure that defendant was the driver, but he
believed that it was.

       Trooper Hutchinson pulled behind the truck, activated his emergency lights, and
attempted to conduct a traffic stop. The driver, however, continued to travel down the roadway
without stopping. Trooper Hutchinson activated his sirens, but the truck still did not stop. The
truck turned into the property belonging to defendant’s parents and accelerated down the
driveway into the back of the property. Trooper Hutchinson did not continue pursuing the
vehicle because it would have been against departmental policy.

                           II. SUFFICIENCY OF THE EVIDENCE

       Defendant argues that the prosecution failed to present sufficient evidence to support his
convictions because the evidence was insufficient to identify him as the perpetrator. We
disagree.

        This Court reviews de novo a defendant’s challenge to the sufficiency of the evidence.
People v Herndon, 246 Mich. App. 371, 415; 633 NW2d 376 (2001). To determine whether the
prosecution presented sufficient evidence to sustain a conviction, we review the evidence in the
light most favorable to the prosecution and determine whether a rational trier of fact could find
the defendant guilty beyond a reasonable doubt. People v Smith-Anthony, 494 Mich. 669, 676;
837 NW2d 415 (2013). “The standard of review is deferential: a reviewing court is required to
draw all reasonable inferences and make credibility choices in support of the jury verdict.”
People v Gonzalez, 468 Mich. 636, 640–41; 664 NW2d 159 (2003) (quotation marks and citation
omitted). “Circumstantial evidence and reasonable inferences arising from the evidence can
sufficiently prove the elements of a crime.” People v Kanaan, 278 Mich. App. 594, 619; 751
NW2d 57 (2008). It is for the trier of fact, not the appellate court, to determine what inferences
may be fairly drawn from the evidence and to determine the weight to be accorded those
inferences. People v Murphy, 321 Mich. App. 355, 359; 910 NW2d 374 (2017).

       Defendant does not argue that any element of the crimes he was convicted of were not
proven beyond a reasonable doubt; he only argues that the evidence was insufficient to identify
him as the perpetrator of those crimes. “Identity is always an essential element of every crime.”
People v Fairey, 325 Mich. App. 645, 649; 928 NW2d 705 (2018).

        Viewing the evidence in the light most favorable to the prosecution, a jury could
reasonably infer from the circumstantial evidence that defendant was the perpetrator of all the
crimes for which he was convicted. Defendant’s ex-fiancée, Carrizales, had known defendant
for 16 years and was engaged to be married to him. She testified that she received several phone
calls from his cell phone number, which she had saved in her phone, and that she recognized his
voice when she answered his calls. During the calls, defendant repeatedly asked to come over,
but Carrizales said no. Someone later drove a truck that matched the description of defendant’s

                                               -2-
mother’s truck into Carrizales’ driveway. She then heard a knock on the door and recognized
defendant’s voice asking to come in. “Undoubtedly voice is a competent means of identification,
and one by such means alone may be sufficiently identified.” People v Hayes, 126 Mich. App.
721, 725; 337 NW2d 905 (1983) (quotation marks and citation omitted). Thus, this evidence
was sufficient to establish that it was defendant knocking at Carrizales’ door. When Carrizales
refused to let defendant in, he got into the truck and started “doing donuts” in Carrizales’ yard.
She then called the police, and he left.

        Trooper Hutchinson interviewed Carrizales and, based on what she said, looked for
defendant at his parents’ home. Defendant’s parents told Trooper Hutchinson that defendant was
not home, but the trooper could not locate defendant’s mother’s truck on defendant’s parents’
property. So the trooper waited a short distance from defendant’s parents’ home to see if
defendant returned. When the trooper saw a truck matching the description of defendant’s
mother’s truck given by Carrizales, which was being driven by a man matching Carrizales’
description of defendant, the trooper attempted to pull the truck over. The driver ignored the
trooper and fled onto the property owned by defendant’s parents. The trooper later saw a
photograph of defendant and testified that the photograph matched the man that he saw driving
the truck.

        From this, a rational juror could draw reasonable inferences to find beyond a reasonable
doubt that defendant was the driver of the truck that fled from Trooper Hutchinson. This
includes (1) Carrizales’ testimony that defendant was driving a truck that looked like his
mother’s truck, (2) Trooper Hutchinson’s testimony that he did not see defendant’s mother’s
truck at defendant’s parent’s house when he talked to defendant’s parents, (3) Trooper
Hutchinson’s testimony that he saw someone that matched the description of defendant driving a
truck that looked like defendant’s mother’s truck, and (4) Trooper Hutchinson’s testimony that
when he tried to pull over that truck, it fled, eventually turning into defendant’s parent’s
driveway to get away. Defendant’s argument that there was insufficient evidence to support that
he was the perpetrator of the crimes does not warrant appellate relief.

                       III. INVADING THE PROVINCE OF THE JURY

       Defendant argues that the trial court erred by allowing Trooper Hutchinson to testify
about why he believed defendant was driving the truck that the trooper attempted to pull over
because that testimony invaded the province of the jury. We disagree.

        A trial court’s decision to admit evidence will not be disturbed absent an abuse of
discretion. People v McDaniel, 469 Mich. 409, 412; 670 NW2d 659 (2003). An abuse of
discretion occurs when the court chooses an outcome that falls outside the range of principled
outcomes. People v Douglas, 496 Mich. 557, 565; 852 NW2d 587 (2014).

        During trial, the prosecution asked Trooper Hutchinson why he believed that the driver of
the truck was defendant. Trooper Hutchinson gave the following answer:

              Through my investigation [Carrizales] has, over at the time, 15 years of
       knowledge of [defendant]. She knows his voice. He’s repeatedly asked to go to
       her house that evening. He showed up at her house yelling through the windows.

                                               -3-
       She could recognize his voice. She saw the vehicle that was out there. She knew
       it belonged to his mother. . . . I had his date of birth. I knew he was white. At
       the time I did not see a photo of him. After the incident I was able to retrieve a
       photo, and the subject appeared to be similar. I was within a few—less than a
       mile of his parent’s house from the incident where I believe he was not home at
       the time of my first approach to the house.


       Under MRE 701:

       If the witness is not testifying as an expert, the witness’ testimony in the form of
       opinions or inferences is limited to those opinions or inferences which are (a)
       rationally based on the perception of the witness and (b) helpful to a clear
       understanding of the witness’ testimony or the determination of a fact in issue.

But “where the jury is as capable as anyone else of reaching a conclusion on certain facts, it is
error to permit a witness to give his own opinion or interpretation of the facts because it invades
the province of the jury.” People v Perkins, 314 Mich. App. 140, 161-162; 885 NW2d 900 (2016)
(quotation marks and citation omitted).

        Trooper Hutchinson’s testimony did not invade the province of the jury. He testified that
he believed that it was defendant driving the truck, and he explained why he had that belief—
circumstantial evidence pointed to defendant as the driver, and the trooper’s perception of who
he saw driving the car supported that conclusion. This testimony was entirely proper under MRE
701.1 Trooper Hutchinson was not expressing an opinion on defendant’s guilt or innocence, see
People v Fomby, 300 Mich. App. 46, 53; 831 NW2d 887 (2013), nor was he commenting on
evidence that the jury could draw its own conclusions about, such as a picture or surveillance
video, compare Perkins, 314 Mich. App. at 161-162. He was instead giving testimony to help the
jury understand why he inferred that defendant was the driver of the truck that he tried to pull
over. The jury was not capable of knowing why Trooper Hutchinson believed what he did; only
Trooper Hutchinson’s testimony could have clarified that. Thus, Trooper Hutchinson’s
testimony did not invade the province of the jury.

                                IV. DEPARTURE SENTENCE

       Defendant’s recommended sentencing-guidelines’ range for his fleeing-and-eluding
conviction was 5 to 46 months’ imprisonment. The trial court departed from the guidelines’
range and sentenced defendant to 60 months (5 years) to 15 years’ imprisonment. Defendant
argues that this sentence was unreasonable and disproportionate. We disagree.



1
  Defendant states on appeal that “[t]he reasons cited by the trooper were not based on personal
knowledge since the officer could not identify [defendant] as the driver of the vehicle.” We fail
to see how things that Trooper Hutchinson learned from interviewing Carrizales and things that
he saw are not “based on personal knowledge.”


                                                -4-
        “A sentence that departs from the applicable guidelines range will be reviewed by an
appellate court for reasonableness.” People v Lockridge, 498 Mich. 358, 391-392; 870 NW2d
502 (2015). The relevant question when reviewing a sentence for reasonableness is whether the
trial court abused its discretion by violating the principle of proportionality. People v
Steanhouse, 500 Mich. 453, 472; 902 NW2d 327 (2017). Under the principle of proportionality,
the key test is whether the sentence is proportionate to the nature of the offense and the
background of the offender. People v Dixon-Bey, 321 Mich. App. 490, 520; 909 NW2d 458
(2017).

        Although a court must score and consider the sentencing guidelines, the guidelines are
advisory only. See Lockridge, 498 Mich. at 365. Though the sentencing guidelines generally
encompass the principle of proportionality, a trial court reasonably departs from the guidelines if
a departure sentence would be more proportionate to the nature of the offense or the background
of the offender. See Dixon-Bey, 321 Mich. App. at 524-525. Relevant factors for determining
whether a departure sentence is more proportionate include (1) whether the guidelines accurately
reflect the seriousness of the crime, (2) factors not considered by the guidelines, (3) factors
considered by the guidelines but given inadequate weight, (4) a defendant’s conduct while in
custody, and (5) a defendant’s potential for rehabilitation. Id. at 525, 525 n 9.

       Defendant contends that his departure sentence was unreasonable because the trial court
considered factors already taken into account by the sentencing guidelines. We disagree.

        When sentencing defendant, the trial court stated that the Michigan Department of
Corrections’ recommended 12-month jail sentence was “wholly inappropriate” because
defendant had 10 prior felonies, 12 prior misdemeanors, and 9 prior drinking-and-driving
convictions. Defendant argues that his prior convictions were already considered by PRV 1, 2,
and 5. Defendant ignores, however, that only five of defendant’s felony convictions were taken
into consideration when scoring PRV 1 and PRV 2, and only seven of defendant’s misdemeanor
convictions were considered in PRV 5. Thus, defendant’s criminal history provided a proper
basis for departure because it was given inadequate weight by the guidelines. See id. at 525.

        The trial court also noted that “prison is the place that society sends people that society
can’t handle” and that the function of the court, above all others, is to “protect society.” The trial
court said that defendant “demonstrated over and over and over” that he was a person that should
not be a part of society because society “can’t handle” defendant. It further noted that
defendant’s “criminal history is replete with violations while on supervision” and while in
prison. The trial court said that the best that the court was able to offer defendant did not work
for him and it did not prevent him from endangering society, as demonstrated by the fact that the
current offenses occurred while defendant was on bond “for yet another operating while
intoxicated” conviction. In short, the trial court reasoned that defendant was unable to follow the
rules whether in or out of custody, and that, based on defendant’s recidivism, his potential for
rehabilitation was extremely low. These were proper reasons for the trial court to depart from
the sentencing guidelines. See id. at 525 n 9.

        The trial court went on to point out that many of defendant’s convictions came from
crimes committed while driving. The court reasoned that defendant’s driving put the public at
risk, as defendant demonstrated “time and time again by injuring people as a result of [his]

                                                 -5-
driving while under the influence, by doing things while out on bond.” The court found that the
current conviction was a “great example” because he fled from the police in his car while out on
bond for driving while intoxicated. The court found that the only way to “ensure” that defendant
does not “kill some innocent person” or a loved one, all of whom are subject to the danger that
defendant presented because he “simply [does not] stop driving,” was to imprison him. The
guidelines do not take into account a defendant’s propensity to continue committing a certain
type of offense despite numerous attempts at rehabilitation, nor do they take into account the
increased danger to society posed by a defendant who refuses, despite numerous efforts, to
consider the danger to the public he is creating by continually committing driving-related
offenses. Thus, this reasoning by the trial court also supported a departure sentence.

       In sum, the trial court’s reasoning more than adequately supported its 14-month departure
from the guidelines, and the trial court did not abuse its discretion by concluding that defendant’s
sentence of 5 to 15 years’ imprisonment was proportionate to defendant’s offense and
background. Thus, defendant’s sentence was reasonable, and he is not entitled to resentencing.

                                    V. STANDARD 4 BRIEF

        In his Standard 4 Brief filed pursuant to Supreme Court Administrative Order 2004-6,
Standard 4, defendant argues that he is entitled to resentencing because the trial court failed to
correct inaccuracies in the PSIR and sentenced him based on those inaccuracies. We disagree
that defendant is entitled to resentencing, but conclude that the trial court must resolve
defendant’s challenges to his PSIR.

        We review for an abuse of discretion a trial court’s response to a claim of inaccuracy in a
PSIR. People v Uphaus (On Remand), 278 Mich. App. 174, 181; 748 NW2d 899 (2008). If a
sentencing court fails to resolve a challenge, this Court will remand for clarification unless the
failure constituted harmless error. People v Daniels, 192 Mich. App. 658, 675; 482 NW2d 176
(1991).

        The Legislature requires the Department of Corrections to prepare a written PSIR to aid
the trial court in tailoring a defendant’s sentence in felony cases. See MCL 771.14(1); MCR
6.425(A); People v Miles, 454 Mich. 90, 97; 559 NW2d 299 (1997) (stating that PSIRs are
“integral to sentencing” and “are intended to insure that the punishment is tailored not only to the
offense, but also the offender”). At sentencing, either party may challenge the accuracy or
relevancy of any information contained in the PSIR. MCL 771.14(6); MCR 6.425(E)(1)(b);
People v Lloyd, 284 Mich. App. 703, 705; 774 NW2d 347 (2009). The information is presumed
to be accurate, and the defendant has the burden of going forward with an effective challenge.
See People v Grant, 455 Mich. 221, 233-234; 565 NW2d 389 (1997). However, once the
defendant challenges the factual accuracy of information in the PSIR, the sentencing court has a
duty to resolve the challenge, and the prosecutor bears the burden of proving the fact by a
preponderance of the evidence. See Lloyd, 284 Mich. App. at 705. The trial court must allow the
parties to be heard and must make a finding as to the challenge, or determine that the finding is
unnecessary because the court will not consider it during sentencing. MCR 6.425(E)(2); People
v Waclawski, 286 Mich. App. 634, 689-690; 780 NW2d 321 (2009).



                                                -6-
        Because the Department of Corrections makes critical decisions concerning a defendant’s
status on the basis of information contained in the PSIR, the PSIR should accurately reflect any
determination the sentencing judge has made about the accuracy or relevance of its information.
Uphaus (On Remand), 278 Mich. App. at 182. Thus, if the trial court finds that challenged
information is inaccurate or irrelevant, that finding must be made part of the PSIR and the
information must be corrected or stricken from the PSIR. MCL 771.14(6); MCR 6.425(E)(2)(a);
Lloyd, 284 Mich. App. at 705. When a sentencing court disregards information challenged as
inaccurate, the court effectively determines that the information is irrelevant and the defendant is
entitled to have the information stricken from the PSIR. Waclawski, 286 Mich. App. at 690;
People v Thompson, 189 Mich. App. 85, 88; 472 NW2d 11 (1991). The failure to strike, however,
can be harmless error. Waclawski, 286 Mich. App. at 690.

        The record reveals that defendant objected to several statements in his PSIR. At
sentencing, the trial court allowed defendant the opportunity to be heard, but it did not decide
whether to correct or strike the disputed information. See id. at 689-690. Instead, the trial court
simply noted defendant’s disputes in the PSIR. The trial court based its sentence on defendant’s
history of, and continuation of committing, driving-related offenses that endangered the public,
as explained earlier. None of defendant’s factual disputes undermine this reasoning for the trial
court’s sentence. Defendant raised two objections to references to drug use in his PSIR, but the
trial court never referenced defendant’s drug use as a reason for its sentence. Defendant also
objected to mention in the PSIR that he served six sentences when he only served five, but that
also did not factor into the trial court’s reasoning, which was based on defendant’s undisputed
number of prior convictions. Defendant also objected to reference in the PSIR that defendant
“has the propensity to run from the police both while intoxicated and sober,” but the trial court
found that this was illuminated by defendant’s criminal history. Lastly, defendant objected to the
agent’s description of the offense, but the trial court found that the description mirrored the
testimony elicited at trial. In sum, none of defendant’s objections undermine the trial court’s
reasoning for its sentence, so we hold that the failure to resolve the challenges was harmless
error. See Daniels, 192 Mich. App. at 675.2

        However, defendant is entitled to an accurate PSIR for post-sentencing purposes, and the
trial court failed to resolve defendant’s challenges to the PSIR’s alleged inaccuracies. Instead, it
simply noted that defendant challenged some information as inaccurate. We therefore remand
for the limited purpose of the trial court resolving the disputes of inaccuracies in the PSIR for
post-sentencing purposes. See Waclawski, 286 Mich. App. at 689-690.

       Affirmed in full, remanded for the limited purpose of resolving defendant’s claim of
inaccuracies in the PSIR.


2
  Defendant raised one other objection at sentencing. He asserted that the PSIR’s discussion of
his mental health was not accurate because he never had and was never treated for a dual-
diagnosis of mental illness and substance abuse. The trial court never considered defendant’s
mental health when sentencing defendant, so the trial court’s failure to strike this was harmless
error as well.


                                                -7-
      /s/ Colleen A. O’Brien
      /s/ Michael F. Gadola
      /s/ James Robert Redford




-8-